Form G-4
                                                   REQUIRED STATEMENT
                                         TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

      All Cases:        Debtor(s)     Anthony L. Davis                                     Case No. 19-13020           Chapter      13

                                        THE BANK OF NEW YORK MELLON F/K/A THE
                                        BANK OF NEW YORK, SUCCESSOR-IN-INTEREST
                                        TO JPMORGAN CHASE BANK, N.A. AS TRUSTEE
                                        FOR STRUCTURED ASSET MORTGAGE
                                        INVESTMENTS II TRUST 2006-AR5, MORTGAGE
      All Cases:        Moving Creditor PASS-THROUGH CERTIFICATES, SERIES 2006-AR5                       Date Case Filed     5/6/2019

      Nature of Relief
                                        Lift Stay        Annul Stay         Other (describe)
      Sought:

      Chapter 13:              Date of Confirmation Hearing                         or Date Plan Confirmed       09/24/2019

      Chapter 7:                No-Asset Report Filed on
                                No-Asset Report not Filed, Date of Creditors Meeting

      1.          Collateral
                  a.  Home
                  b.  Car        Year, Make, and Model
                  c.  Other (describe)

      2.          Balance Owed as of 06/03/2021          $212,885.57
                  Total of all other Liens against Collateral $0.00

                  In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      3.
                  amounts and dates of all payments received from the debtor(s) post-petition.

      4.          Estimated Value of Collateral (must be supplied in all cases) $153,000.00, per Debtor's Schedules

      5.          Default
                  a.  Pre-Petition Default as of petition date
                      Number of months      18                Amount          $28,205.67

                  b.           Post-Petition Default
                         i.           On direct payments to the moving creditor
                                     Number of months     9             Amount          $12,935.85

                         ii.           On payments to the Standing Chapter 13 Trustee
                                      Number of months                 Amount

      6.        Other Allegations
                 a.  Lack of Adequate Protection § 362(d)(1)
                      i.        No insurance
                      ii.       Taxes unpaid               Amount           $
                      iii.      Rapidly depreciating asset
                      iv.       Other (describe)

                  b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                  c.      Other "Cause" § 362(d)(1)
                         i.      Bad Faith (describe)
                         ii.     Multiple Filings
                         iii.    Other (describe)

                  d.     Debtor's Statement of Intention regarding the Collateral
                         i.  Reaffirm        ii.  Redeem          iii.  Surrender          iv.  No Statement of Intention Filed

      Date:      June 23, 2021                                                                  /s/ Brenda Likavec
      (Rev. 12/21/09)                                                                           Counsel for Movant
